TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00577-CR



                                       Jerry Juarez, Appellant

                                                   v.

                                     The State of Texas, Appellee


        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
             NO. 3012360, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                 Jerry Juarez seeks to appeal from a judgment of conviction for robbery. Sentence was

imposed on January 28, 2002. There was no motion for new trial. The deadline for perfecting appeal was

therefore February 27, 2002. Tex. R. App. P. 26.2(a)(1). Notice of appeal was filed on August 16, 2002.

Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than

by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998);

Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

                 The appeal is dismissed.




                                                David Puryear, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: October 24, 2002

Do Not Publish